Case 18-15481-jkf       Doc 40   Filed 06/23/20 Entered 06/23/20 15:31:10             Desc Main
                                 Document      Page 1 of 1




                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  IN RE:                                          :
                                                  :
           Trina Walker-Savage                    :     Case No.: 18-15481(JKF)
                                                  :
           Debtor (s)                             :     Chapter 13



                                         ORDER


           AND NOW, this                 day of                                , 2020, upon
  consideration of the Motion to Incur New Debt filed by debtor, upon notice to all
  interested parties, upon the filing, and any response thereto, and after a hearing before the
  Court and for good cause shown, it is hereby


           ORDERED, that debtor is granted permission to incur new debt to finance the
  purchase of the real property located at 332 East Olive Street, Westville, NJ 08093.




  Date:
                                                  Hon. Jean K. FitzSimon
 Date: June 23, 2020
